Citation Nr: 1110241	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hand disability, and if so, whether service connection should be granted.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from February 1975 to November 1976, and subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in December 2010.  A transcript of her hearing has been associated with the claims file.

The issues of entitlement to service connection for a bilateral hand disability, bilateral hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied service connection for a bilateral hand condition; the Veteran did not appeal.

2.  The evidence received since the January 2006 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral hand disability.



CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hand disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As discussed below, the Board has determined that the criteria for entitlement to service connection for a right knee disability have been met.  Accordingly, no further notification or assistance pursuant to the VCAA is necessary with respect to this issue.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, service connection was denied in a January 2006 rating decision.  The RO determined that the service records for the Veteran's initial period of service did not show treatment for a hand condition and that the October 1976 discharge examination report reflected normal upper extremities.  

Of record at the time of the January 2006 decision were the Veteran's service treatment records for her initial period of service.  They are negative for the claimed bilateral hand disability.    

Evidence received since the January 2006 rating decision the Veteran's December 2010 testimony.  During her hearing, the Veteran stated that she incurred an injury to her hands during her first and second training dates as a Reservist.  She noted that she slipped and fell, catching herself when she hit the floor.  She stated that she filled out an accident report, but that she did not receive treatment.  

Upon careful review, the Board has determined that new and material evidence has been submitted to reopen the claims of entitlement to service connection for a bilateral hand disability.  The basis for the previous denial of service connection was that there was no evidence of any injury or treatment during the Veteran's first period of service.  The file now contains the Veteran's testimony describing injuries during her Reserve service.  The Board finds that this new evidence cures the evidentiary defect identified by the RO in the January 2006 rating decision.  As such, the claim of entitlement to service connection a bilateral hand disability may be reopened.  To this extent only, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a bilateral hand disability is granted.


REMAND

In light of the reopening of the Veteran's claim of entitlement to service connection for a bilateral hand disability, the Board finds that additional development is necessary.  The record reflects that in October 2008 the RO sought from the National Personnel Records Center (NPRC) pertaining to the Veteran's alleged hand injury.  In November 2008 NPRC responded that the information requested was not a matter of record.  In light of the Veteran's report that she completed an accident report following her injuries, the Reserve unit with which she served should be requested to forward any pertinent records for association with the claims file.  

The Board also observes that a private physician has provided an opinion regarding the claimed bilateral hand disability, noting that the condition was as likely as not the result of nerve damage sustained from falls during weekend Reserve drills in 1981.  The issue of whether the Secretary must provide a VA medical examination has been addressed in Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In McClendon, the Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  18 Vet. App. at 516.   The Board finds that there is sufficient evidence of a current disability, evidence suggesting an injury in service, and evidence indicating that such disability may be associated with service.  As such, the Board concludes that a comprehensive VA examination which includes a review of the complete record is warranted.

With respect to her claimed hearing loss disability and tinnitus, the Veteran has provided testimony indicating that she had the first symptoms of hearing loss about 20 years previously, but that others had noticed it sooner than that.  She related that she had undergone private audiological testing in Tulsa one or two years previously.  The Board notes that although the Veteran stated that she had submitted the results of that testing to the RO, the record does not contain the identified records.  Moreover, the Board finds that as the Veteran has identified a current disability, and has testified with respect to acoustic trauma in service and corresponding symptoms, a VA examination to address the etiology of her claimed bilateral hearing loss disability and tinnitus is warranted.  

 In light of the above discussion, additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request service treatment records related to the Veteran's period of service in the Reserves, contacting the pertinent units, if necessary.  Additionally, request from the appropriate Reserve unit any records pertaining to the injuries described by the Veteran in January 1981, to include any accident or line of duty report generated.  

If additional information is needed regarding dates of service or units assigned to, it should be requested from the Veteran.  All records obtained or responses received should be associated with the claims file.

2.  Contact the Veteran and request that she sufficiently identify the private provider from whom she received audiometric testing, and any other provider from whom she received testing or treatment for her claimed bilateral hearing loss disability and tinnitus.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

3.  Following the above action and receipt of any additional evidence schedule the Veteran for a VA examination to determine the etiology of the claimed bilateral hand disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present disabilities of the bilateral hands and wrists.  With respect to all currently present diagnoses, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the current disability is related to any disease or injury in service. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

4.  Schedule the Veteran for a VA audiometric examination to determine the etiology of her claimed bilateral hearing loss disability and tinnitus.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran has hearing loss disability for VA compensation purposes and whether a diagnosis of tinnitus is appropriate.  With respect to all currently present diagnoses, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the current disability is related to any disease or injury in service. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

5.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


